             Case 1:19-cv-01987-RDM Document 1 Filed 07/03/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

RYAN SCOVILLE,                                    )
1215 W. Michigan St.                              )
Milwaukee, WI 53233                               )
                                                  )   Case No. 1:19-cv-01987
        Plaintiff,                                )
                                                  )
        v.                                        )
                                                  )
U.S. DEPARTMENT OF STATE                          )
The Executive Office                              )
Office of the Legal Adviser                       )
600 19th Street, NW, Suite 5.600                  )
Washington, DC 20522                              )
                                                  )
        Defendant.                                )

                                          COMPLAINT

        1.      Plaintiff RYAN SCOVILLE files this Freedom of Information Act suit to

overturn Defendant, U.S. DEPARTMENT OF STATE’s failure to timely respond to

SCOVILLE’s FOIA requests.

                                            PARTIES

        2.      Plaintiff RYAN SCOVILLE is a scholar and educator and is the FOIA requester

in this case.

        3.      Defendant U.S. DEPARTMENT OF STATE is a federal agency subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

        4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

        5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
            Case 1:19-cv-01987-RDM Document 1 Filed 07/03/19 Page 2 of 5



        MARCH 10, 2016 REQUEST (REPORTS ON ENVOY APPOINTMENTS)

       6.      On March 10, 2016, SCOVILLE submitted a FOIA request to STATE requesting

“all of the reports the President has submitted to the Senate Foreign Relations Committee

pursuant to this statute [22 U.S.C. 3942(a)(2)(B)], from the inception of the reporting

requirement in 1980 to the date of this request.” A true and correct copy of the request is

attached as Exhibit A.

       7.      STATE responded only with an automated receipt, acknowledging that the FOIA

request was submitted online. See Exhibit A.

       8.      On August 19, 2016, SCOVILLE received correspondence from STATE

regarding his request referencing case: F-2016-01912. The correspondence further stated that the

“estimated completion date (ECD) for this case is: May 28, 2017.” A true and correct copy of

this correspondence is attached as Exhibit B.

       9.      On June 1, 2017, SCOVILLE sent a follow-up email to STATE requesting an

update on the status of his FOIA request. A true and correct copy of this correspondence is

included in Exhibit C attached hereto.

       10.     On June 2, 2017, STATE responded to SCOVILLE’s follow-up correspondence

and informed him that “processing of this case is underway” and the updated estimated

completion date for the case was July 2017. See Exhibit C.

       11.     On September 25, 2017, SCOVILLE sent a second follow-up email to STATE

requesting an update on the status of his FOIA request. A true and correct copy of this

correspondence is included in Exhibit D attached hereto.

       12.     On September 26, 2017, STATE responded to SCOVILLE’s second follow-up

correspondence and informed him that the department has a “FOIA backlog of approximately


                                                2
          Case 1:19-cv-01987-RDM Document 1 Filed 07/03/19 Page 3 of 5



13,200 cases” resulting in a delay in processing SCOVILLE’s FOIA request. The

correspondence further advised SCOVILLE that it “could take until September 2019 to complete

its processing.” See Exhibit D.

       13.     As of the date of filing, SCOVILLE has received no further response or

production of documents from STATE.

                   OCTOBER 21, 2016 REQUEST (LEADERSHIP SURVEYS)

       14.     On October 21, 2016, SCOVILLE submitted a FOIA request to STATE

requesting: “copies of all Chief of Mission Leadership Surveys created from the date of this

request to the date at which the State Department started to conduct the surveys in approximately

late 2012 or perhaps 2013.” A true and correct copy of the request is included in Exhibit E

attached hereto.

       15.     STATE responded only with an automated receipt, acknowledging that the FOIA

request was submitted online. See Exhibit E.

       16.     On March 23, 2017, SCOVILLE received correspondence from STATE

referencing case control number F-2016-13984 and informed him that two searches were

initiated in response to his request. The correspondence further stated that the estimated

completion date for SCOVILLE’s request was December 31, 2017. A true and correct copy of

this correspondence is attached at Exhibit F.

       17.     As of the date of filing, SCOVILLE has received no further response or

production of documents from STATE.

                     FEBRUARY 17, 2018 (WITHHELD AGREEMENTS)

       18.     On February 17, 2018, SCOVILLE submitted a FOIA request to STATE

requesting: “all documentation pertaining to agreements withheld from publication under Section


                                                3
          Case 1:19-cv-01987-RDM Document 1 Filed 07/03/19 Page 4 of 5



112a(b)(2)(D) that is not exempt from disclosure under the Freedom of Information Act,

including any reports or other materials showing the annual number of agreements withheld

since April of 1994, the foreign state parties to those agreements, and the general subject matter

they address.” A true and correct copy of the request is included in Exhibit G attached hereto.

       19.     STATE responded only with an automated receipt, acknowledging that the FOIA

request was submitted online. See Exhibit G.

       20.     STATE assigned the request a control number of F-2018-01436.

       21.     As of the date of filing, SCOVILLE has received no further response or

production of documents from STATE.

     COUNT I – STATE’S MARCH 10 (REPORTS ON ENVOY APPOINTMENTS)
                          VIOLATION OF FOIA

       22.         The above paragraphs are incorporated by reference.

       23.         Defendant STATE is an agency subject to FOIA.

       24.         The requested records are not exempt under FOIA.

       25.         STATE has refused to produce the requested records in a timely manner.

 COUNT II – STATE’S OCTOBER 21 (LEADERSHIP SURVEYS) VIOLATION OF FOIA

       26.         The above paragraphs are incorporated by reference.

       27.         Defendant STATE is an agency subject to FOIA.

       28.         The requested records are not exempt under FOIA.

       29.         STATE has refused to produce the requested records in a timely manner.

COUNT III – STATE’S FEBRUARY 17 (WITHHELD AGREEMENTS) VIOLATION OF FOIA

       30.         The above paragraphs are incorporated by reference.

       31.         Defendant STATE is an agency subject to FOIA.

       32.         The requested records are not exempt under FOIA.

                                                4
         Case 1:19-cv-01987-RDM Document 1 Filed 07/03/19 Page 5 of 5



       33.        STATE has refused to produce the requested records in a timely manner.

WHEREFORE, Plaintiff asks the Court to:

         i.    Order Defendant to produce the requested records;

         ii.   Award Plaintiff attorney fees and costs; and

         iii. Enter any other relief the Court deems appropriate.



Dated: July 3, 2019

                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Joshua Hart Burday

                                                    Attorneys for Plaintiff
                                                    RYAN SCOVILLE

Matthew Topic, Bar No. IL0037
Joshua Burday, Bar No. IL0042
Merrick Wayne, Bar No. IL0058
LOEVY & LOEVY
311 N. Aberdeen, Third Floor
Chicago, IL 60607
(312) 243-5900
matt@loevy.com
joshb@loevy.com
merrick@loevy.com




                                                5
